


Exhibit 10.29

 

SEPARATION AGREEMENT

 

This Separation Agreement (“Agreement”), dated as of December 2, 2003, is
entered into by and between Charles G. McCurdy (“McCurdy”) and PRIMEDIA Inc.
(together with its subsidiaries and affiliates, “PRIMEDIA”) (which, together
with its successors, subsidiaries, officers, directors and each holder, directly
or indirectly (as of the date of this Agreement), of at least ten percent (10%)
of the outstanding common stock of PRIMEDIA (the “Shareholders”), are
collectively referred to as the “Beneficiaries”).

 

WHEREAS, PRIMEDIA and McCurdy entered into an Employment Agreement, dated as of
April 19, 2002 (the “Employment Agreement”); and

 

WHEREAS, McCurdy has provided PRIMEDIA with a notice of resignation of his
employment with PRIMEDIA dated November 1, 2003 (the “Trigger Date”), effective
as of November 30, 2003 (the “Termination Date”), pursuant to Section 12(d) of
the Employment Agreement; and

 

WHEREAS, effective as of the Termination Date, McCurdy’s employment with
PRIMEDIA shall terminate; and

 

WHEREAS, McCurdy and PRIMEDIA, on behalf of all the Beneficiaries, have agreed
to resolve and settle any and all of their disputed claims and all differences
between them with respect to events occurring on or prior to the Termination
Date, including, but in no way limited to, any differences that might arise in
connection with McCurdy’s employment with PRIMEDIA, McCurdy’s rights as an
equityholder of PRIMEDIA, and the termination of McCurdy’s employment; and

 

NOW, THEREFORE, in consideration of the recitals, promises, and other good and
valuable consideration specified herein, the receipt and sufficiency of which is
hereby acknowledged, McCurdy and PRIMEDIA, on behalf of all the Beneficiaries,
agree as follows:

 


1.             PAYMENTS AND BENEFITS

 

1.1           Payments.  PRIMEDIA will pay to McCurdy the following amounts at
the times and periods specified in this Section, in consideration for McCurdy
entering into this Agreement, specifically including the General Release (as
described in Section 2 below) and other restrictive covenants identified herein:

 

(a)           Continuation of Employment Through Termination Date.  Effective as
of the Trigger Date through the Termination Date, PRIMEDIA shall continue to
provide McCurdy with (i) payment of his current base salary, in accordance with
PRIMEDIA’s normal payroll practices, and (ii) continued coverage under all
employee benefit plans and provision of all welfare, pension and fringe benefits
to which McCurdy was entitled to receive thereunder immediately prior to the
date of this Agreement.  In addition to the foregoing, and notwithstanding
anything set forth in Section 2.2 of this Agreement to the contrary, on December
5, 2003, PRIMEDIA shall provide McCurdy with a lump sum payment equal to the
amount of McCurdy’s current base salary that would have been payable to McCurdy
in respect of the period commencing on the Termination Date and ending on
December 5, 2003, if McCurdy had continued to be employed by PRIMEDIA during
such period.


 

(b)           Base Salary Severance Payments.  Subject to the expiration of the
Revocation Period (as defined in Section 2.2 below), on January 5, 2004,
PRIMEDIA will pay to McCurdy a lump sum payment equal to $1,477,304, which
amount represents the present value of McCurdy’s current rate of annual base
salary ($750,000) otherwise payable to McCurdy in

 

--------------------------------------------------------------------------------


 

substantially equal installments over the twenty-four month period following the
Termination Date, which present value will be calculated using as the discount
rate the Applicable Federal Rate specified under Section 1274 of the Internal
Revenue Code of 1986, as amended (the “Code”) for short-term Treasury
obligations (as published by the Internal Revenue Service for the month in which
such termination occurs) (the “Discount Rate”), pursuant to and payable in
accordance with Section 12(d)(ii) of the Employment Agreement (the “Base Salary
Payment”).


 

(c)           2003 Pro rata Annual Bonus Payment.  Subject to the expiration of
the Revocation Period, on January 5, 2004, PRIMEDIA will pay to McCurdy, in a
lump sum, an amount equal to $446,875, which amount represents eleven/twelfths
of McCurdy’s target annual incentive award payable under PRIMEDIA’s annual
incentive plan (the “Annual Incentive Award”) (based on a target Annual
Incentive Award equal to 65% of McCurdy’s current base salary) in respect of
PRIMEDIA’s fiscal year ending December 31, 2003 (“the “Pro rata Bonus Amount”).


 

(d)           Target Bonus Payments.  Subject to the expiration of the
Revocation Period, on January 5, 2004, PRIMEDIA will pay to McCurdy a lump sum
payment equal to $960,247, which amount represents the present value of the
target Annual Incentive Award (based on a target Annual Incentive Award equal to
65% of McCurdy’s current base salary) in respect of the fiscal year ending
December 2003 otherwise payable to McCurdy over the twenty-four month period
following the Termination Date in accordance with Section 12(d)(iv) of the
Employment Agreement, which present value will be calculated using the Discount
Rate.


 

(e)           Additional Payment.  Subject to the expiration of the Revocation
Period, on January 5, 2004, PRIMEDIA will pay to McCurdy a lump sum payment
equal to $225,000, which amount represents a special bonus payable in respect of
McCurdy’s services performed in connection with the restructuring of PRIMEDIA.


 

(f)            Accrued Rights.  Promptly following the Termination Date,
PRIMEDIA will pay to McCurdy a lump sum payment equal to the sum of (i) any
unpaid Base Salary accrued through the Termination Date, (ii) $57,642 in respect
of all accrued but unused vacation days, and (iii) the amount of any
unreimbursed business expenses incurred by McCurdy in accordance with Company
policy prior to the Termination Date.


 

(g)           Attorneys Fees.  PRIMEDIA will pay to McCurdy’s counsel,
Cadwalader Wickersham & Taft, or reimburse McCurdy for all reasonable fees
(including costs and expenses incurred thereby) of McCurdy’s legal counsel for
such counsel’s legal services provided to McCurdy in connection with the
negotiation and settlement of the subject matter contained in this Agreement,
within thirty (30) days after receipt of a bill for all such services.


 

(h)           Indemnification.  PRIMEDIA shall continue to provide McCurdy with
the protections and benefits under, and honor the provisions of, Sections 15(a)
and (b) of the Employment Agreement.  In connection with the foregoing,
following the Termination Date and for so long as PRIMEDIA continues to maintain
a directors’ and officers’ liability insurance policy providing coverage to
former executive officers of PRIMEDIA, McCurdy shall be entitled to coverage
under such policy to the extent provided to such other former executive officers
of PRIMEDIA.

 

1.2           Stock Options.

 

With respect to the outstanding options to purchase shares of common stock of
PRIMEDIA (“Stock”) held by McCurdy as of the date hereof (the “Options”),
notwithstanding the provisions of any of the option award agreements pursuant to
which McCurdy was granted such options (as amended, if

 

2

--------------------------------------------------------------------------------


 

applicable) (the “Option Agreements”), effective as of the Termination Date: (a)
all of the Options that have not already vested as of the Termination Date shall
vest and become fully exercisable; (b) all of the Options shall remain
exercisable until (and may not be exercised at any time after) the later of (i)
the expiration date of the Options as set forth in the applicable Option
Agreements, as if no termination of employment had occurred and (ii) November
30, 2008; and (c) PRIMEDIA shall take all corporate action reasonably necessary
to provide that all shares of Stock issued upon exercise of the Options shall,
so long as at the time of such exercise PRIMEDIA is subject to Section 12(g) of
the Securities Exchange Act of 1934, as amended, at such time be registered on a
Form S-8 (or any successor forms) under the Securities Act of 1933, as amended. 
Except as set forth specifically herein, nothing in this Section 1.2 shall be
construed to amend, alter, revise or change any other terms or conditions of the
applicable Option Agreements.

 

1.3           Other Employee Benefits

 

(a)           Group Health Coverage.  Effective as of the Termination Date,
PRIMEDIA shall continue to provide McCurdy and his eligible dependents with
medical and dental benefits pursuant to PRIMEDIA’s health and dental benefit
program provided to senior employees of PRIMEDIA, as in effect from time to
time, as if he had continued to be an active employee commensurate with the
position he held prior to the Termination Date, at such levels as are provided
to senior employees of PRIMEDIA and their eligible dependents from time to time
(“Medical Coverage”) until the earlier of (i) the expiration of the twenty-four
month period commencing on the Termination Date (the “Severance Period”), or
(ii) the date or dates that McCurdy becomes eligible for coverage and benefits
under the plans and programs of a subsequent employer, as applicable. 
Notwithstanding the foregoing, (w) as a condition to receiving the benefits
hereunder, McCurdy and his eligible dependents shall elect to receive group
health benefit coverage from PRIMEDIA as permitted pursuant to the Consolidated
Omnibus Reconciliation Act of 1985, as amended (“COBRA”), which coverage shall
begin on the Termination Date and run through the period provided pursuant to
COBRA (the “COBRA Coverage Period”), which coverage shall be deemed to be
satisfied by the provision of the Medical Coverage through the COBRA Coverage
Period, (x) during the Severance Period, McCurdy shall only be required to pay
for the Medical Coverage at the same rates that McCurdy is required to pay for
such coverage immediately prior to the Termination Date, (y) the Medical
Coverage provided to McCurdy and his eligible dependents by PRIMEDIA under this
Agreement shall be in full satisfaction of PRIMEDIA’s obligations to McCurdy and
his eligible dependents under COBRA, the Employment Agreement and this
Agreement, and (z) if at any time during the Severance Period it is not possible
for PRIMEDIA to provide the Medical Coverage in accordance with this Section
1.3(a), PRIMEDIA shall pay McCurdy an amount which, after payment by McCurdy of
applicable taxes, is sufficient for him to purchase equivalent benefits, in
accordance with Section 12(d)(vi) of the Employment Agreement.


 

(b)           Other Benefit Plans.  McCurdy hereby acknowledges that the terms
of those PRIMEDIA benefit plans that provide the benefits listed on Schedule A,
attached hereto, do not permit McCurdy to continue to participate in such plans
following the Termination Date.  In connection with the foregoing and in
satisfaction of its obligations under Section 12(d)(vi) of the Employment
Agreement, PRIMEDIA shall provide McCurdy with cash payments that are sufficient
for McCurdy to obtain benefits that are equivalent to the benefits to which
McCurdy was entitled immediately prior to the Termination Date, as set forth on
Schedule A (the “Benefit Payments”).  The Benefit Payments shall be payable in
such amounts, and at such times, as also set forth on Schedule A.  To the extent
the Benefit Payments are subject to Federal, state or local income, employment
and other taxes, PRIMEDIA will provide McCurdy with an additional payment such
that, after payment of all such taxes, McCurdy will retain an amount equal to
the corresponding Benefit Payments.  McCurdy hereby acknowledges and agrees that
the amounts set forth on Schedule A attached hereto are sufficient for McCurdy
to purchase benefits that are

 

3

--------------------------------------------------------------------------------


 

equivalent to those corresponding benefits that he was eligible to receive
immediately prior to the Termination Date, as identified on Schedule A and are
in full satisfaction of PRIMEDIA’s obligations to McCurdy under Section
12(d)(vi) of the Employment Agreement.

 

1.4           Fringe Benefits.

 

(a)           Office Accommodations and Secretarial Stipend.  PRIMEDIA shall:
(i) for the period commencing on the date on which the improvements currently
being made to the office space leased by PRIMEDIA for McCurdy’s benefit at 450
Park Avenue, New York, New York  (“Leased Office”) are substantially completed
(which shall be completed no later than December 15, 2003), and ending on the
last day of the twenty-fifth month following such date, provide McCurdy with (x)
the Leased Office and (y) such furnishings as are mutually agreed upon by the
parties hereto (including, without limitation, those furnishings provided to
McCurdy by PRIMEDIA prior to the Termination Date and held in storage for the
benefit of McCurdy as of the date of this Agreement, which furnishings PRIMEDIA
has agreed to transfer title thereof to McCurdy, to the extent such title is
held by PRIMEDIA); (ii) during the Severance Period, provide McCurdy with
McCurdy’s current laptop computer and Blackberry, a desktop personal computer of
the type currently used by the personal assistants to the senior executives of
PRIMEDIA, technical support for such computers, and telecommunications at the
Leased Office, and (iii) during the Severance Period, pay to McCurdy or his
designee, $6,000 per month in arrears, which payment shall satisfy all
obligations of PRIMEDIA to provide McCurdy with any payment or reimbursement for
a full-time secretary or otherwise provide such secretarial support.

 

(b)           Tax Preparation and Financial Counseling Services.  PRIMEDIA shall
reimburse McCurdy for reasonable expenses he incurs (i) in connection with the
preparation and filing of McCurdy’s Federal, state and local income tax returns
for each of McCurdy’s tax years occurring during the Severance Period by a
qualified tax professional selected by McCurdy and (ii) in connection with any
financial consulting services provided to McCurdy during the Severance Period by
a qualified financial consulting professional selected by McCurdy.

 

1.5           Tax Withholding.  PRIMEDIA may withhold from any amounts payable
in cash under this Agreement such Federal, state and local income, employment
and other taxes as may be required to be withheld in respect of any payment
and/or any benefit provided for under this Agreement pursuant to any applicable
law or regulation.

 

1.6           Full Satisfaction of Potential Claims.  McCurdy hereby
acknowledges and agrees that his receipt and satisfaction of all payments and
benefits provided in this Section 1 of this Agreement will constitute full and
final payment, accord and satisfaction of any and all potential claims described
in the General Release (as defined in Section 2 of this Agreement) against the
PRIMEDIA Releasees (as defined in Section 2 of this Agreement).

 


2.             RELEASES; MCCURDY REPRESENTATIONS

 

2.1           General Release.

 

(a)           For and in consideration of the payment of the amounts and the
provision of the benefits described in Section 1 of this Agreement and
PRIMEDIA’s agreement set forth in Section 2.1(b) below, McCurdy hereby agrees to
execute a release of all claims against the Beneficiaries in the form attached
as Exhibit I hereto (the  “General Release”).

 

(b)           Subject to McCurdy’s execution of the General Release, PRIMEDIA
hereby agrees that, immediately following the expiration of the Revocation
Period, PRIMEDIA shall, on behalf of

 

4

--------------------------------------------------------------------------------


 

the Beneficiaries, execute a release of all claims against McCurdy in the form
attached as Exhibit II hereto (the “PRIMEDIA Release”, together with the General
Release, the “Mutual Releases”).

 

2.2           McCurdy’s Representations and Warranties.  McCurdy represents that
he has read carefully and fully understands the terms of this Agreement, and
that McCurdy has been advised to consult with an attorney and has availed
himself of the opportunity to consult with an attorney prior to signing this
Agreement.  McCurdy acknowledges and agrees that he is executing this Agreement
willingly, voluntarily and knowingly, of his own free will, in exchange for the
payments and benefits described in Section 1 of this Agreement, and that he has
not relied on any representations, promises or agreements of any kind made to
him in connection with his decision to accept the terms of this Agreement, other
than those set forth in this Agreement.  McCurdy further acknowledges,
understands, and agrees that as of the Termination Date his employment with
PRIMEDIA will be terminated, that the provisions of Section 1 of this Agreement
are in lieu of any and all payments and benefits to which McCurdy may otherwise
be entitled to receive pursuant to the Employment Agreement, that McCurdy will
not be reemployed by PRIMEDIA, and that McCurdy will not apply for or otherwise
seek employment with PRIMEDIA or any of its parents, companies, subsidiaries,
divisions or affiliates.  McCurdy understands that, except as otherwise
expressly provided for under this Agreement, he will not receive any payments
under this Agreement until the seven (7) day revocation period provided for
under the General Release has passed, and then, only if he has not revoked the
General Release (such period during which no such revocation has occurred, the
“Revocation Period”).

 


3.             EFFECTS OF SETTLEMENT; WAIVER OF JURY TRIAL

 

3.1           No Admission.  McCurdy and PRIMEDIA, on behalf of the
Beneficiaries, agree that the payments and benefits by PRIMEDIA, and the
acceptance by McCurdy of the same, all as provided in Section 1 of this
Agreement, and the execution of this Agreement are the result of a compromise of
disputed claims, and shall never for any purpose be considered an admission of
liability or responsibility by the Beneficiaries, and PRIMEDIA, on behalf of the
Beneficiaries, expressly denies any liability.

 

3.2           Waiver of Jury Trial.  TO THE FULLEST EXTENT PERMITTED BY LAW,
EACH OF THE PARTIES HERETO HEREBY WAIVES THEIR RESPECTIVE RIGHTS TO A JURY TRIAL
OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR
ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THE TRANSACTIONS
CONTEMPLATED HEREIN.  Each of the parties hereto also waives any bond or surety
or security upon such bond, which might, but for this waiver, be required of any
of the other parties. The scope of this waiver is intended to be
all-encompassing of any and all disputes that may be filed in any court and that
relate to the subject matter of this Agreement or the General Release,
including, without limitation, contract claims, tort claims, breach of duty
claims, and all other common law and statutory claims.  Each of the parties
hereto acknowledges that this waiver is a material inducement to enter into a
business relationship, that each has already relied on the waiver in entering
into this Agreement, and that each will continue to rely on the waiver in their
related future dealings.  Each of the parties hereto further warrants and
represents that each has reviewed this waiver with his legal counsel and that
each knowingly and voluntarily waives his jury trial rights following
consultation with legal counsel.  This waiver is irrevocable, meaning that it
may not be modified either orally or in writing, and the waiver shall apply to
any subsequent amendments, renewals, supplements or modifications to this
Agreement.  In the event of litigation, this Agreement may be filed as a written
consent to a trial by the court.

 


4.                                      CONFIDENTIALITY OF THIS AGREEMENT;
CONTINUING EFFECTIVENESS OF COVENANTS IN EMPLOYMENT AGREEMENT

 

4.1           Confidentiality; Press Release.  McCurdy and PRIMEDIA understand
that confidentiality is of the essence in this Agreement and to ensure such,
both McCurdy and PRIMEDIA

 

5

--------------------------------------------------------------------------------


 

hereby mutually promise and covenant to keep this Agreement, that certain letter
agreement entered into by and between McCurdy and Dean Nelson (on behalf of
PRIMEDIA), dated November 30, 2003, attached as Exhibit III to this Agreement
(the “Letter Agreement”) and the Mutual Releases confidential and agree not to
publish, declare or disclose in any manner whatsoever the terms or conditions of
this Agreement, other than as required by law.  Notwithstanding the prohibition
in the preceding sentence: (a) McCurdy and PRIMEDIA may disclose this Agreement,
the Letter Agreement and the Mutual Releases in confidence to their respective
attorneys, accountants, auditors, tax preparers, and financial advisors; (b)
McCurdy and PRIMEDIA may disclose this Agreement, the Letter Agreement and the
Mutual Releases insofar as such disclosure may be necessary to enforce its terms
in a court of law or as may be otherwise required by law; and (c) McCurdy may
disclose the Letter Agreement to any prospective employer (or an investor in
such prospective employer).  In the event McCurdy may be required by subpoena to
disclose the terms of this Agreement, the Letter Agreement and the Mutual
Releases, he agrees to notify PRIMEDIA of such request promptly, and prior to
responding to such, provided that such disclosure is not prohibited by
applicable law.

 


(B)           EXCEPT AS OTHERWISE REQUIRED BY LAW, MCCURDY AND PRIMEDIA HEREBY
MUTUALLY AGREE NOT TO ISSUE ANY PRESS RELEASE OR OTHERWISE PUBLICIZE THIS
AGREEMENT, THE LETTER AGREEMENT OR THE MUTUAL RELEASES OR THE SETTLEMENT OF
THEIR DISPUTES, AND TO LIMIT ANY STATEMENT IN RESPONSE TO INQUIRY FROM THE NEWS
MEDIA OR OTHERWISE TO: “THE MATTER HAS BEEN RESOLVED ON A CONFIDENTIAL BASIS.”

 

4.2           Statements by PRIMEDIA.  PRIMEDIA shall not issue or make, and
shall use its commercially reasonable efforts to discourage the other
Beneficiaries from issuing or making, any press release or public statement, as
applicable, about McCurdy which is intended or reasonably likely to disparage
McCurdy, or otherwise degrade McCurdy’s reputation in the business or industry
in which McCurdy operates; provided that PRIMEDIA and/or the other applicable
Beneficiaries shall be permitted to (a) make any statement that is required by
applicable securities or other laws to be included in a filing or disclosure
document, subject to prior notice to McCurdy thereof, (b) issue any press
release or public statement regarding the fact of a termination of McCurdy’s
employment, subject to McCurdy’s prior review and approval thereof, which
approval shall not be unreasonably withheld by McCurdy, (c) defend itself
against any statement made by McCurdy that is intended or reasonably likely to
disparage any member of the Beneficiaries or otherwise degrade any member of the
Beneficiaries’ reputation in the business, industry or legal community in which
such member of the Beneficiaries operates, only if PRIMEDIA and/or the other
applicable Beneficiaries reasonably believes that the statements made in such
defense are not false statements and (d) provide truthful testimony in any legal
proceeding.

 

4.3           Statements by McCurdy.  McCurdy shall not at any time issue any
press release or make any public statement about the Beneficiaries regarding any
of the foregoing’s financial status, business, compliance with laws, ethics,
members, managing members, partners, personnel, directors, officers, employees,
consultants, agents, services, business methods or otherwise, which is intended
or reasonably likely to disparage any of the Beneficiaries, or otherwise degrade
any of the Beneficiaries’ reputation in the business, industry or legal
community in which any such member operates; provided that McCurdy shall be
permitted to (a) make any statement that is required by applicable securities or
other laws to be included in a filing or disclosure document, subject to prior
notice to PRIMEDIA thereof, (b) issue any press release or public statement
regarding the fact of a termination of McCurdy’s employment, subject to
PRIMEDIA’s prior review and approval thereof, which approval shall not be
unreasonably withheld by PRIMEDIA, (c) defend himself against any statement made
by PRIMEDIA or any of the other Beneficiaries that is intended or reasonably
likely to disparage McCurdy or otherwise degrade McCurdy’s reputation in the
business, industry or legal community in which McCurdy operates, only if McCurdy
reasonably believes that the statements made in such defense are not false
statements and (d) provide truthful testimony in any legal proceeding.

 

4.4           Continuation of Restrictive Covenants; Separate Liability. 
McCurdy agrees and acknowledges that, except as may be expressly otherwise
agreed by the parties hereto in writing, the restrictive covenants set forth in
Section 26 of the Employment Agreement shall continue in full force and

 

6

--------------------------------------------------------------------------------


 

effect following the Termination Date, pursuant to their terms.  McCurdy further
agrees and understands that his obligations set forth in Sections 4.1, 4.2 and
4.3 of this Agreement (and the restrictive covenants set forth in the Employment
Agreement, as amended by the Letter Agreement) are separate from any other
provisions in this Agreement and that any breach of those provisions (or any of
the restrictive covenants of the Employment Agreement, as amended by the Letter
Agreement) may be treated by the Beneficiaries as a breach of this covenant for
which McCurdy may be separately liable, and for which PRIMEDIA may, at its
option, elect to cease payment of any amounts hereunder and/or cease provision
of the medical insurance (in each case as otherwise provided pursuant to Section
1 of this Agreement) and/or seek the return of the monetary consideration paid
hereunder, in addition to other remedies.  Notwithstanding the foregoing,
PRIMEDIA may only cease payment of any amounts hereunder and/or cease provision
of the medical insurance (in each case as otherwise provided pursuant to Section
1 of this Agreement) and/or seek the return of the monetary consideration paid
hereunder following (a) in the event of a breach by McCurdy of the restrictive
covenants of the Employment Agreement (as amended by the Letter Agreement),
which breach McCurdy does not cure within three (3) business days after delivery
by PRIMEDIA of notice to McCurdy of such breach or (b) in the event of a breach
by McCurdy of the covenants contained in Sections 4.1, 4.2 or 4.3 of this
Agreement, following written notice by PRIMEDIA to McCurdy of the then Chairman
of PRIMEDIA’s good faith determination that such a breach has occurred.

 

5.             GOVERNING LAW; RESOLUTION OF DISPUTES

 

5.1           Governing Law.

 

This Agreement, the Letter Agreement and the Mutual Releases shall each be
governed and interpreted in accordance with and enforced in all respects
pursuant to the laws of the State of New York, irrespective of the choice of law
rules of that or any other state.

 

5.2           Resolution of Disputes

 

Any disagreement or controversy arising out of or relating to this Agreement
shall be exclusively resolved by way of confidential arbitration.  Either party
may submit the disagreement or controversy to arbitration in accordance with the
National Rules for the Resolution of Employment Disputes of the American
Arbitration Association (“AAA”), such arbitration to be conducted before a panel
of three arbitrators, one selected by each of the parties hereto and the third
by the two other arbitrators so selected.  The arbitration shall be held in New
York, New York.  The arbitrators shall be bound by the express terms of the
Agreement.  The award rendered in any such proceeding, which may include an
award of attorneys’ fees, shall be made in writing and shall be final and
binding on the parties, and judgment upon the award may be entered in any court
having competent jurisdiction thereof.  PRIMEDIA and McCurdy shall each pay half
of all costs of the arbitrators; provided, however, that PRIMEDIA shall pay all
such costs, as well as McCurdy’s attorneys’ fees, in the event that the
arbitration panel determines that McCurdy has prevailed on a clear preponderance
of the material issues in dispute in such arbitration.

 


6.             SEVERABILITY

 

If any provision of this Agreement is determined to be invalid or unenforceable,
in whole or in part, this determination will not affect any other provision of
this Agreement or the remaining portion of a partially invalid provision, which
shall remain in force, and the provision in question shall be modified by the
court so as to be rendered enforceable.

 


7.             CONSTRUCTION

 

Each party and its counsel have reviewed this Agreement, the Letter Agreement
and the Mutual Releases and have been provided the opportunity to review this
Agreement, the Letter Agreement and the Mutual Releases and accordingly, the
normal rule of construction to the effect that any ambiguities are to

 

7

--------------------------------------------------------------------------------


 

be resolved against the drafting party shall not be employed in the
interpretation of this Agreement or the Mutual Releases.  Instead, the language
of all parts of this Agreement, the Letter Agreement and the Mutual Releases
shall be construed as a whole, and according to their fair meaning, and not
strictly for or against either party.

 

8.             ACCEPTANCE AND EFFECTIVENESS

 

This Agreement shall become effective immediately upon McCurdy’s execution of
this Agreement; provided, however, that PRIMEDIA’s obligation to make any of the
payments provided for in Section 1.1(b) through (g) of this Agreement shall not
become effective until the eighth (8th) day following the Termination Date, so
long as McCurdy has not then revoked the General Release.

 

9.             ENTIRE AGREEMENT; COUNTERPARTS

 

9.1           The Agreement, the Letter Agreement and the Mutual Releases,
together set forth the entire agreement between the parties hereto, and fully
supersedes any and all prior agreements or understandings, including the
Employment Agreement (other than as expressly set forth herein) between the
parties hereto pertaining to the subject matter hereof.

 

9.2           This Agreement may be executed in one or more counterparts and by
the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

 

[Signatures on next page.]

 

8

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE FOR SEPARATION AGREEMENT]

 

 

Dated:

December 3, 2003

 

 

PRIMEDIA, INC.

 

 

 

 

 

 

 

 

 

 

 

By:

s/ B. Chell

 

 

 

 

Title:

Vice-Chairman

 

 

 

 

 

 

 

CHARLES G. MCCURDY

 

 

 

 

 

 

 

 

 

Dated:

December 2, 2003

 

 

s/  C. McCurdy

 

 

--------------------------------------------------------------------------------


 

Schedule A

 

 

Company-paid and supplemental life insurance; Accidental death & dismemberment
insurance

 

No later than ten (10) days after the Termination Date, PRIMEDIA will reimburse
McCurdy, in a lump sum, for the premiums payable by McCurdy to obtain life
insurance and accidental death  & dismemberment insurance, for the Severance
Period, that provides equivalent benefits to those provided under the
company-paid and supplemental life insurance accidental death  & dismemberment
insurance and to which McCurdy is entitled immediately prior to the Termination
Date ($800,000 death benefit in the aggregate), the aggregate cost of which will
not exceed $4,000.

 

Short-term disability benefits

 

PRIMEDIA will provide McCurdy with short-term disability benefit coverage, on a
self-insured basis, on the same terms and conditions under which McCurdy is
entitled to receive short-term disability benefits immediately prior to the
Termination Date pursuant to New York State law ($170 per week for up to 26
weeks of disability), for the period ending November 30, 2006.

 

Long-term disability benefits

 

Effective as of the Termination Date, PRIMEDIA will continue to provide McCurdy
with long-term disability insurance, either through PRIMEDIA’s long-term
disability carrier or, if PRIMEDIA cannot reasonably obtain such coverage
through such carrier, on a self-insured basis, for the Severance Period, that
provides equivalent benefits to those provided under PRIMEDIA’s long-term
disability insurance plan to which McCurdy is entitled immediately prior to the
Termination Date, at the same cost to McCurdy payable prior to the Termination
Date.

 

Health Reimbursement Account (“HRA”)

 

No later than ten (10) days after the Termination Date, PRIMEDIA will pay
McCurdy an amount equal to $3,404 in respect of his participation in PRIMEDIA’s
HRA program, in respect of the balance of the Severance Period.

 

Thrift & Retirement Plan (“Savings Plan”)

 

No later than ten (10) days after the Termination Date, PRIMEDIA will pay
McCurdy an amount equal to $50,036 in respect of his participation in the
Savings Plan, in respect of the balance of the Severance Period.

 

Employee Stock Purchase Plan

 

No later than ten (10) days after the Termination Date, PRIMEDIA will pay
McCurdy a cash lump sum in the amount of $3,000 in respect of his participation
in PRIMEDIA’s Employee Stock Purchase Plan, in respect of the balance of the
Severance Period.

 

--------------------------------------------------------------------------------


 

Exhibit I

 

GENERAL RELEASE

 

Section 1.               Release

 

For and in consideration of the payment of the amounts and the provision of the
benefits described in Section 1 of that certain Separation Agreement dated as of
December 2, 2003 by and between Charles G. McCurdy (“McCurdy”) and PRIMEDIA Inc.
(“PRIMEDIA”) (the “Separation Agreement”), McCurdy hereby agrees on behalf of
himself, his agents, assignees, attorneys, successors, assigns, heirs and
executors, to, and McCurdy does hereby, fully and completely forever release the
Beneficiaries (as such term is defined in the Separation Agreement) and their
respective past, current and future affiliates, predecessors and successors and
all of their respective past and/or present officers, directors, partners,
members, managing members, managers, employees, agents, representatives,
administrators, attorneys, insurers and fiduciaries, in their individual and/or
representative capacities (hereinafter collectively referred to as the “Company
Releasees”), from any and all causes of action, suits, agreements, promises,
damages, disputes, controversies, contentions, differences, judgments, claims,
debts, dues, sums of money, accounts, reckonings, bonds, bills, specialities,
covenants, contracts, variances, trespasses, extents, executions and demands of
any kind whatsoever, which McCurdy or his agents, assignees, attorneys,
successors, assigns, heirs and executors ever had, now have or may have against
Company Releasees or any of them, in law, admiralty or equity, whether known or
unknown to McCurdy, for, upon, or by reason of, any matter, action, omission,
course or thing whatsoever occurring up to the date this General Release is
signed by McCurdy, including, without limitation, in connection with or in
relationship to McCurdy’s employment or other service relationship with
PRIMEDIA, the termination of any such employment or service relationship and any
applicable employment, compensatory or equity arrangement with PRIMEDIA
(including, without limitation, the Employment Agreement (as such term is
defined in the Separation Agreement), any exhibits attached thereto, any
amendments thereto, and any equity or employee benefit plans, programs, policies
or other arrangements), any claims of breach of contract, wrongful termination,
retaliation, fraud, defamation, infliction of emotional distress or national
origin, race, age, sex, sexual orientation, disability, medical condition or
other discrimination or harassment, (such released claims are collectively
referred to herein as the “Released Claims”); provided that such Released Claims
shall not include any claims to enforce McCurdy’s rights or obligations under,
or with respect to, the Separation Agreement.

 

Section 2.               Waiver.  Notwithstanding the generality of Section 1
above, the Released Claims include, without limitation: (i) any and all claims
relating to base salary or bonus payments or benefits pursuant to the Employment
Agreement, other than those payments and benefits specifically provided for in
Sections 1.1 and 1.3 of the Separation Agreement; (ii) any and all claims under
Title VII of the Civil Rights Act of 1964, the Age Discrimination in Employment
Act of 1967, the Civil Rights Act of 1971, the Civil Rights Act of 1991, the
Fair Labor Standards Act, Employee Retirement Income Security Act of 1974, the
Americans with Disabilities Act, the Family and Medical Leave Act of 1993, the
Fair Employment and Housing Act, and any and all other federal, state or local
laws, statutes, rules and regulations pertaining to employment or otherwise; and
(iii) any claims for wrongful discharge, breach of contract, fraud,
misrepresentation or any compensation claims, or any other claims under any
statute, rule or regulation or under the common law, including compensatory
damages, punitive damages, attorney’s fees, costs, expenses and all claims for
any other type of damage or relief.

 

THIS MEANS THAT, BY SIGNING THIS GENERAL RELEASE, MCCURDY WILL HAVE WAIVED ANY
RIGHT MCCURDY MAY HAVE HAD TO BRING A LAWSUIT OR MAKE ANY CLAIM AGAINST COMPANY
RELEASEES BASED ON ANY ACTS OR OMISSIONS OF COMPANY RELEASEES UP TO THE DATE OF
THE SIGNING OF THIS AGREEMENT.

 

--------------------------------------------------------------------------------


 

Section 3.               Waiver of Equity Rights.  Except with respect to the
Options as provided for in Section 1.2 of the Separation Agreement, in
consideration of the payments and benefits provided for elsewhere in Section 1
of the Separation Agreement, and for other good and valuable consideration,
McCurdy hereby forever waives, releases and fully relinquishes any right or
title to any and all equity, including but not limited to Stock (as defined in
the Separation Agreement) and stock options, whether granted to McCurdy as of
the Termination Date or not, in PRIMEDIA or any subsidiary, partner or joint
venture of PRIMEDIA; provided, however, that nothing in this Section 3 shall be
construed to limit in any way McCurdy’s right to purchase any such equity in the
open market.

 

Section 4.               McCurdy’s Representations and Warranties.  McCurdy
represents that he has read carefully and fully understands the terms of this
General Release, and that McCurdy has been advised to consult with an attorney
and has availed himself of the opportunity to consult with an attorney prior to
signing this General Release.  McCurdy acknowledges and agrees that he is
executing this General Release willingly, voluntarily and knowingly, of his own
free will, in exchange for the payments and benefits described in Section 1 of
the Separation Agreement, and that he has not relied on any representations,
promises or agreements of any kind made to him in connection with his decision
to accept the terms of the Separation Agreement or the General Release, other
than those set forth in the Separation Agreement.  McCurdy further acknowledges,
understands, and agrees that his employment with PRIMEDIA has terminated, that
the provisions of Section 1 of the Separation Agreement are in lieu of any and
all payments and benefits to which McCurdy may otherwise be entitled to receive
pursuant to the Employment Agreement, that McCurdy will not be reemployed by
PRIMEDIA, and that McCurdy will not apply for or otherwise seek employment with
PRIMEDIA or any of its parents, companies, subsidiaries, divisions or
affiliates.  McCurdy acknowledges that he has been advised that he is entitled
to take at least twenty-one (21) days to consider whether he wants to sign this
General Release and that the Age Discrimination in Employment Act gives him the
right to revoke this General Release within seven (7) days after it is signed,
and McCurdy understands that he will not receive any payments under the
Separation Agreement until such seven (7) day revocation period has passed and
then, only if he has not revoked this General Release.  To the extent McCurdy
has executed this General Release within less than twenty-one (21) days after
its delivery to him, McCurdy hereby acknowledges that his decision to execute
this General Release prior to the expiration of such twenty-one (21) day period
was entirely voluntary, and taken after consultation with and upon the advice of
his attorney.

 

McCurdy fully understands that this General Release is a legally binding
document and that by signing this General Release McCurdy is prevented from
filing, commencing or maintaining any action against any of the Company
Releasees, other than to enforce his rights under the Separation Agreement, the
Letter Agreement and the PRIMEDIA Release (as such terms are defined in the
Separation Agreement) as well as his rights as set forth in Section 2 above of
this General Release.

 

This General Release is final and binding and may not be changed or modified,
except by written agreement by both of PRIMEDIA and McCurdy.

 

 

 

 

 

December       , 2003

CHARLES G. MCCURDY

 

--------------------------------------------------------------------------------


 

Exhibit II

 

RELEASE

 

PRIMEDIA Inc. (“PRIMEDIA”) hereby agrees on behalf of itself and the other
Beneficiaries (as such term is defined in that certain Separation Agreement
dated as of December 2, 2003 by and between Charles G. McCurdy (“McCurdy”) and
PRIMEDIA (the “Separation Agreement”)), in consideration of the covenants and
agreements referred to in the Separation Agreement and other good and valuable
consideration, the receipt and sufficiency of which is hereby irrevocably
acknowledged, that the Beneficiaries hereby, fully and completely forever
release McCurdy (hereinafter referred to as the “Releasee”, which term includes
all successors, heirs, executors, administrators, estate trustees and assigns of
McCurdy) from any and all causes of action, suits, agreements, promises,
damages, disputes, controversies, contentions, differences, judgments, claims,
debts, dues, sums of money, accounts, reckonings, bonds, bills, specialities,
covenants, contracts, variances, trespasses, extents, executions and demands of
any kind whatsoever, which the Beneficiaries or any of their respective agents,
assignees, attorneys, successors, assigns, heirs and executors ever had, now
have or may have against the Releasee, in law, admiralty or equity, whether
known or unknown to the Beneficiaries, for, upon, or by reason of, any matter,
action, omission, course or thing whatsoever occurring up to the date this
Release is signed by PRIMEDIA on behalf of itself and the other Beneficiaries,
provided that the foregoing shall not include any claims to enforce the
Beneficiaries’ rights or McCurdy’s obligations under, or with respect to, the
Separation Agreement (or any exhibits, attachments, agreements or benefit plans
or arrangements referenced therein).

 

PRIMEDIA fully understands that this Release is a legally binding document and
that by signing this Release PRIMEDIA is prevented from filing, commencing or
maintaining any action against any Releasee, other than to enforce PRIMEDIA’s or
the other Beneficiaries’ rights under the Separation Agreement, Letter Agreement
and the General Release (as such terms are defined in the Separation Agreement).

 

This Release is final and binding and may not be changed or modified, except by
written agreement by both of PRIMEDIA and the Releasee.

 

Dated:

 

 

PRIMEDIA, INC.

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

Exhibit III

 

[Charles G. McCurdy Letterhead]

 

December 2, 2003

 

PRIMEDIA Inc.
745 Fifth Avenue
New York, New York 10151

 

Attn:       Mr. Dean Nelson

Chairman of the Board of Directors

 

Dear Sirs:

 

Please sign below to confirm your agreement that, notwithstanding the terms on
non-competition in my employment agreement with PRIMEDIA Inc. (“PRIMEDIA”) dated
as of April 19, 2002 (my “Employment Agreement”) and the letter executed by me
dated as of November 1, 2003 regarding the termination of my employment with
PRIMEDIA, PRIMEDIA will not take any steps to enforce (i) the non-compete
provisions contained in Section 26(c)(i)(A), (B) or (C) of my Employment
Agreement, except in the event and to the extent that I become, directly or
indirectly, a director, an employee or an equityholder of, an agent for, or a
consultant to, Network Communications, Inc. or Trader Publishing Company or any
of their respective subsidiaries, parents or major shareholders or (ii) the
non-solicitation provisions of Section 26(c)(iii)(A) of my Employment Agreement
with respect to any executive (x) whose employment with PRIMEDIA (or its
subsidiaries, as applicable) terminated prior to November 1, 2003 or (y) whose
employment is, on or after November 1, 2003, involuntarily terminated by
PRIMEDIA (or its subsidiaries, as applicable).  This letter agreement shall be
deemed to constitute an amendment to the terms of Section 26 of my Employment
Agreement.

 

 

Yours,

 

 

 

 

 

 

Charles G. McCurdy

 

 

AGREED this          day of                   , 2003:

 

 

 

PRIMEDIA Inc.

 

 

 

By

 

 

 

Dean Nelson

 

 

 

--------------------------------------------------------------------------------
